Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-4, 8-10, 13-15, and 17-19 have been canceled. Claims 1, 5-7, 11-12, 16, and 20-21 are pending. Claims 1, 5-7, 11-12, 16, and 20-21 have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Ardeshir Tabibi on 6/6/2022.

Claims 1, 7, and 16 are amended as following:
1. (Currently Amended) A hardware emulation system comprising at least one processor and at least one memory storing instructions that cause the system to:
         receive a netlist of a circuit;
         transform said netlist of the circuit to a directed graph:
         identify one or more loops within the directed graph by identifying one or more strongly connected components (SCC) in the directed graph, wherein each of the one or more SCC comprises a plurality of vertices and a plurality of edges connecting the plurality of vertices;




          replace n edges of the SCC with n loop breakers, wherein n is greater than 0;
          apply constant values of 1s and 0s to the n loop breakers to generate 2n netlists; and
perform a hardware emulation based on the 2n netlists to detect one or more of an oscillation status and a state holding status using an oscillation detector and a state-holding detector.

7. (Currently amended) A method for circuit loop detection via circuit emulation, the method comprising:
receiving a netlist of a circuit;
transforming said netlist to a directed graph;
identify one or more loops within the directed graph by identifying one or more strongly connected components (SCC) in the directed graph, wherein each of the one or more SCC comprises a plurality of vertices and a plurality of edges connecting the plurality of vertices;




         replacing n edges of the SCC with n loop breakers, wherein n is greater than 0;
         applying constant values of 1s and 0s to the n loop breakers to generate 2n netlists; and
performing a hardware emulation based on the 2n netlists to detect one or more of an oscillation status and a state holding status using an oscillation detector and a state-holding detector.

16. (Currently amended) A non-transitory computer-readable storage medium comprising executable instructions configured to, when executed by a processor, cause the processor to:
receive a netlist of a circuit:
transform the netlist to a directed graph:
identify one or more loops within the directed graph by identifying one or more strongly connected components (SCC) in the directed graph, wherein each of the one or more SCC comprises a plurality of vertices and a plurality of edges connecting the plurality of vertices;




         replace n edges of the SCC with n loop breakers, wherein n is greater than 0;
         apply constant values of 1s and 0s to the n loop breakers to generate 2n netlists; and
perform a hardware emulation based on the 2n netlists to detect one or more of an oscillation status and a state holding status using an oscillation detector and a state-holding detector.

Allowable Subject Matter
Claims 1, 5-7, 11-12, 16, and 20-21 are allowed. The following is an examiner’s statement of reasons for allowance: 

As per claims 1, 7, and 16, Gupta teaches a hardware emulation comprising:
receive a netlist of a circuit;
transform said netlist of the circuit to a directed graph:
identify one or more loops within the directed graph by identifying one or more strongly connected components (SCC) in the directed graph, wherein each of the one or more SCC comprises a plurality of vertices and a plurality of edges connecting the plurality of vertices;
	but does not teach:
replace n edges of the SCC with n loop breakers, wherein n is greater than 0;
          apply constant values of 1s and 0s to the n loop breakers to generate 2n netlists; and
perform a hardware emulation based on the 2n netlists to detect one or more of an oscillation status and a state holding status using an oscillation detector and a state-holding detector;
in combination with other limitations as recited in the claims.  None other prior art of record, either alone or in combination, teaches the above claimed limitations in combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

 /REHANA PERVEEN/ Supervisory Patent Examiner, Art Unit 2148